COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                                 NO. 02-15-00217-CV


KEVIN ALAIMO                                                       APPELLANT

                                         V.

SRMOF II 2012-1 TRUST, U.S.                                          APPELLEE
BANK TRUST NATIONAL
ASSOCIATION, NOT IN ITS
INDIVIDUAL CAPACITY BUT
SOLELY AS TRUSTEE


                                      ----------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 15-04164-158

                                      ----------

                        MEMORANDUM OPINION1

                                      ----------

      Appellant Kevin Alaimo attempts to appeal the trial court’s order granting

the appellee’s bill of review.    On July 15, 2015, we notified appellant of our

concern that we might not have jurisdiction because the order from which he

      1
       See Tex. R. App. P. 47.4.
attempted to appeal did not appear to be a final judgment or appealable

interlocutory order. See Tex. R. App. P. 42.3(a); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). We informed appellant that unless he or any party

desiring to continue the appeal filed with the court, on or before July 27, 2015, a

response showing grounds for continuing the appeal, the appeal would be

dismissed for want of jurisdiction.

       Appellant responded, agreeing that the order did indeed appear to be

interlocutory and that he did not intend to proceed with this appeal. Therefore,

we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),

43.2(f).



                                                   /s/ Bonnie Sudderth
                                                   BONNIE SUDDERTH
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: August 13, 2015




                                        2